 8:20-cv-00167-RGK-PRSE Doc # 25 Filed: 12/07/20 Page 1 of 2 - Page ID # 727




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SHAWN R. ERPELDING, Unlawfully
Imprisoned;
                                                           8:20CV167
                   Petitioner,

      vs.                                      MEMORANDUM AND ORDER

SCOTT FRAKES, Director of Neb. Dept.
of Corr. Svcs.;

                   Respondent.


       On December 7, 2020, the court received a document entitled “Motion for
an extension of time to file an appeal” from Stacy Patterson, the sister of Petitioner
Shawn R. Erpelding. Ms. Patterson represents that she is trying to assist Petitioner
with seeking an extension of time to file his appeal from the Memorandum and
Order and Judgment entered November 4, 2020, dismissing his habeas petition
with prejudice. (Filings 23 & 24.) Ms. Patterson states Petitioner is “in a 24-hour
restriction cell” without “any access to get this filed on his own.”

       The court cannot accept the document submitted by Ms. Patterson for filing
in this case as she is not a party to the action nor is she an attorney who may act on
Petitioner’s behalf. The court will not act on the document and will direct the
clerk’s office to return the letter to Ms. Patterson along with a copy of this order.

       Petitioner is advised that Rule 4 of the Federal Rules of Appellate Procedure
requires a party to file a notice of appeal within 30 days after the challenged
judgment is entered. Fed. R. App. P. 4(a)(1). Rule 4(a)(5) allows a party to move
the district court to extend the time to file a notice of appeal if “(a) he moves no
more than thirty days after the original thirty day deadline has passed, and (b) he
shows good cause.” Pugh v. Minnesota, 380 Fed. Appx. 558, 559 (8th Cir. 2010).
 8:20-cv-00167-RGK-PRSE Doc # 25 Filed: 12/07/20 Page 2 of 2 - Page ID # 728




        Thus, if Petitioner seeks additional time to file a notice of appeal, then he
must file a motion for an extension by January 4, 2021. Petitioner should also be
aware that simply filing a notice of appeal before January 4, 2021 will not suffice
as Federal Rule of Appellate Procedure 4 specifically requires a separate motion
requesting an extension of time to file a notice of appeal. See Campbell v. White,
721 F.2d 644, 645–46 (8th Cir. 1983) (“[N]otice of appeal received after the date
for filing notices may not be considered a motion for extension.”).

      IT IS THEREFORE ORDERED that:

       1.    The court will take no action on the document submitted to the clerk’s
office by Petitioner’s sister on his behalf.

        2.   The clerk’s office is directed to return the document submitted by
Stacy Patterson to her along with a copy of this Memorandum and Order at the
address found on the envelope used to mail the document or within the document
itself.

       3.    Petitioner is advised that he has until January 4, 2021 to file a motion
of extension of time to file his notice of appeal.

      Dated this 7th day of December, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
